 Case: 1:20-cv-00579-DRC-SKB Doc #: 20 Filed: 07/30/21 Page: 1 of 4 PAGEID #: 72




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

VERNON REEVES,                                           Civil Action No. 1:20-cv-579

       Plaintiff,                                        Cole, J.
                                                         Bowman, M.J
    vs.

METRO BUS HEADQUARTERS,

       Defendant.

                         REPORT AND RECOMMENDATION

       This civil action is now before the Court on Defendant Southwest Ohio Regional

Transit Authority (improperly named as Metro Bus Headquarters) (hereinafter referred

to as “SORTA”) renewed motion for a more definite statement, or in the alternative,

motion to dismiss for failure to follow Court Order. (Doc. 19). Plaintiff did not respond

to the motion.

       On April 13, 2021, The Court granted SORTA’s initial motion for a more definite

statement, and Ordered as follows:

       Plaintiff must more clearly plead all legal causes of action that he is claiming
       against SORTA which would entitle him to claim damages. For each cause
       of action, Plaintiff must set out facts outlining the dates of all wrongful acts
       for which he seeks compensation and the entities or individuals committing
       such wrongful acts. Plaintiff shall either file a More Definite Statement or an
       Amended Complaint in compliance with this Order within FOURTEEN (14)
       DAYS of the date of this Order. Plaintiff’s failure to comply with this order
       may result in a Report and Recommendation to the District Judge that
       Plaintiff’s complaint be dismissed for lack of prosecution.

(Doc. 17).

       Plaintiff timely responded to the Order, however, Plaintiff’s response failed to

clearly plead all legal causes of action against SORTA and failed to set out facts outlining
 Case: 1:20-cv-00579-DRC-SKB Doc #: 20 Filed: 07/30/21 Page: 2 of 4 PAGEID #: 73




the dates of all wrongful acts for which he seeks compensation, as mandated by the

Court’s Order. (Doc. 18).

       Thereafter, SORTA filed a renewed motion a more definite statement, or in the

alternative, dismiss this action for Plaintiff’s failure to follow the Court’s Order. (Doc. 19).

SORTA argues that Plaintiff’s allegations remain vague and lacking in factual content,

such that SORTA is unable to determine the grounds upon which Plaintiff’s claim(s) rest

or against whom the claim(s) are asserted. Plaintiff did not file a response to the motion.

       Upon careful review, the undersigned finds dismissal is warranted. Pursuant to

Federal Rule of Civil Procedure 41(b), a dismissal for failure to prosecute or comply with

a court order “operates as an adjudication on the merits unless the court, in its order for

dismissal, otherwise specifies.” Thus, under Civ. R. 41(b), involuntary dismissal of a

plaintiff's action with prejudice is appropriate where the plaintiff has failed to comply with

a court order or to otherwise prosecute his action. See Knoll v. American Telephone &

Telegraph Co., 176 F.3d 359, 363 (6th Cir. 1999).

       Here, Plaintiff was put on notice that his failure to comply with the Court’s Order

granting SORTA’s motion for a more definite statement may result in a Report and

Recommendation that this matter be discussed for lack of prosecution. (Doc. 17).

Although Plaintiff filed a response to the Court’s Order, he failed to set out facts outlining

the dates of all wrongful acts for which he seeks compensation, as mandated by the

Court’s Order. Further, Plaintiff did not respond to SORTA’s renewed motion for a more

definite statement.
 Case: 1:20-cv-00579-DRC-SKB Doc #: 20 Filed: 07/30/21 Page: 3 of 4 PAGEID #: 74




      For these reasons, it is RECOMMENDED that SORTA’s motion to dismiss (Doc.

19) be GRANTED and Plaintiff’s complaint be DISMISSED for failure to comply with a

Court Order and for lack of prosecution.

                                                  _s/Stephanie K. Bowman
                                                  Stephanie K. Bowman
                                                  United States Magistrate Judge
 Case: 1:20-cv-00579-DRC-SKB Doc #: 20 Filed: 07/30/21 Page: 4 of 4 PAGEID #: 75




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

VERNON REEVES,                                         Civil Action No. 1:20-cv-579

      Plaintiff,                                       Cole, J.
                                                       Bowman, M.J
    vs.

METRO BUS HEADQUARTERS,

      Defendant.


                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v.

Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
